Citation Nr: 1759442	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic otitis media.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a toenails disorder.

5.  Entitlement to service connection for hypertension as secondary to depression.

6.  Entitlement to an initial evaluation greater than 30 percent disabling from October 25, 2010, and greater than 50 percent disabling from December 2, 2013, for major depressive disorder.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1985 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a September 2017 videoconference hearing before the Board, and a transcript has been associated with the record.

A motion to advance this appeal on the Board's docket was raised at the Board hearing.  The undersigned is granting the motion and advancing the appeal on the docket based on severe financial hardship pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, toenails, hypertension secondary to depression; entitlement to an increased rating for depression; and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the September 2017 Board hearing and in an October 2017 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that a withdrawal of this appeal for entitlement to service connection for chronic otitis media was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for chronic otitis media have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

At his September 2017 hearing, and in an October 2017 letter, the representative expressed the appellant's desire to withdraw his appeal for service connection for otitis media.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for otitis media, and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for chronic otitis media.


REMAND

Bilateral Hearing Loss

Although further delay is regrettable, the Board finds remand warranted for a new VA medical examination and opinion pertaining to the Veteran's bilateral hearing loss claim, as the Board finds the September 2010 medical opinion of record is an inadequate etiology opinion for purposes of adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The September 2010 VA opinion, which concludes that the Veteran's loss of hearing in his right ear is not related to his military service, is inadequate because the examiner, in rendering the etiology opinion, failed to consider the Veteran's lay statements that he was exposed to loud noises while in the military.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Although the examiner noted in his report that the Veteran had worked as a truck driver in the Army, a plain reading of the examiner's rationale shows that the examiner improperly based his negative conclusion on the fact that the Veteran's hearing was better at his separation examination than his entrance examination, thus solely focusing on the audiograms of record without discussing the noise exposure in service.  At his 2013 RO hearing and 2017 Board hearing, the Veteran described exposure to loud noises in service, to include from shooting his rifle balanced on his right shoulder, from grenades, and from driving trucks with loud mufflers.  The Board notes that the Veteran's MOS is as a Motor Transportation Operator.

Moreover, the September 2010 VA opinion found that while the Veteran currently has hearing loss in his right ear, the Veteran's hearing in the left ear is within normal limits; however, at his Board hearing the Veteran indicated that he was receiving hearing aids the following month, which suggests both ears may have hearing loss.  Thus, the Board finds a new examination is also warranted to obtain a more accurate picture of the Veteran's current disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).

Tinnitus

At his Board hearing, the Veteran asserted that he began to experience ringing in his ears approximately five year after service, and he is competent to state whether he experiences ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

At the September 2010 examination, the Veteran denied a current complaint of tinnitus, and as such, the examiner did not provide an opinion pertaining to tinnitus.  The Veteran has, however, since the examination, discussed experiencing ringing in his ears, and as noted above, he is competent to report such symptomatology.  As such, remand for another examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has also suggested that his tinnitus is secondary to his bilateral hearing loss, and as such, in the event the examiner finds either right or left ear hearing loss is related to service, the examiner should then also provide a secondary opinion in regards to the Veteran's claimed tinnitus.

Toenails

Although the September 2010 VA examiner indicated that the Veteran's complaint was in regards to his great toenail problem and assessed the Veteran as having dystrophic toenails, the examiner focused on the absence of plantar fasciitis and did not provide an etiological opinion regarding the Veteran's toenails.  Nevertheless, the medical evidence of record has shown dystrophic toenails and related pain, and at his 2013 RO hearing and 2017 Board hearing, the Veteran clarified that he is not seeking service connection for his plantar fasciitis, but rather for his toenails.  See VA treatment record, October 2009.  As such, the Board finds that the Veteran should be afforded a VA examination to ascertain the nature and etiology of his claimed condition of the toenails.  Id.

Hypertension secondary to depression

At his Board hearing, the Veteran clarified that he is not seeking hypertension on a direct basis, but rather claiming that his hypertension is secondary to service-connected depression.  As of yet, medical records show a diagnosis of hypertension, and the Veteran is service connected for major depressive disorder; however, there is not a VA medical opinion as to the etiology of the Veteran's hypertension.  The Board finds that remand is necessary to obtain a VA examination and opinion as to whether the Veteran's hypertension is caused or worsened by the Veteran's service-connected depression.  Id.

Major Depressive Disorder

The Veteran was assigned a 100 percent rating for hospitalization due to service-connected depressive disorder, effective August 17, 2009, with an evaluation of 30 percent effective October 25, 2010, and 50 percent from October 31, 2013.  At the hearing, the Veteran's representative clarified that the Veteran seeks an initial evaluation greater than 30 percent from October 25, 2010, and greater than 50 percent from December 2, 2013 for depressive disorder.  The Board observes that the December 2013 examiner diagnosed the Veteran as having major depressive disorder, recurrent, with psychotic features, and explained that the psychotic symptoms could not be separated from the major depressive disorder as they were a component of it.

At his September 2017 Board hearing, the Veteran indicated that he had been recently hospitalized for his mental health and released just the day prior to the hearing.  Although the representative indicated that hospitalization records from RJ Blakely would be submitted with a waiver, they do not appear to be associated with the record, and as such, remand for outstanding pertinent records is necessary.  38 C.F.R. § 3.159(c)(1) (2017).

In addition, the Veteran and his representative suggested that the Veteran's mental health symptomatology had worsened since his most recent examination in December 2013.  They also disagreed with the mild symptoms shown by his October 2010 VA examination.  They described symptoms of memory difficulties, paranoia, auditory hallucinations, and crying.  This, in combination with his reported recent hospitalization, suggests that another VA examination is necessary to ascertain the current severity of his service-connected major depressive disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  Accordingly, remand is necessary.  Id. 

In addition, at his October 2013 RO hearing, the Veteran indicated that he was unable to work due to his depression, and that he had been denied entitlement to social security disability benefits.  The Board finds that social security disability records should be requested and associated with the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010); 38 C.F.R. § 3.159(c)(2).

TDIU

With regard to the Veteran's claim for entitlement to a TDIU, the Board finds that any decision with regard to the present service connection claims on remand and increased rating claim may affect the claim for a TDIU.  Thus, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the TDIU claim will also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all Social Security disability benefits records from the SSA, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim for major depressive disorder, such as those pertaining to his 2017 hospitalization at RJ Blakely.  Then, the AOJ should undertake appropriate development to obtain a copy of any identified records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

3.  Afford the Veteran a VA audiological examination to ascertain the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The examiner should be provided access to the electronic claims folder (ECF), to include Virtual VA and VBMS records and should indicate review of such records in his or her report.

The examiner should identify any current hearing loss in the right and left ears.  Any indicated tests and studies should be performed. 

For each ear in which hearing loss is identified, the examiner is then specifically instructed to provide the following information:

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss, right or left ear, began in or is related to his time in the service, specifically to include military noise exposure in service? 

(b)  Is it at least as likely as not that the Veteran's tinnitus began in or is related to his time in the service, specifically to include military noise exposure in service?

(c)  If the examiner finds that it is at least as likely as not that the Veteran's right or left ear hearing loss began in or is related to his service, then the examiner must also opine whether it is at least as likely as not that the Veteran's tinnitus was (i) caused by or (ii) worsened by his right and/or left ear hearing loss.

A complete rationale must be provided for the opinions expressed.  A discussion of the facts and medical principles involved (to include military noise exposure) including the Veteran's service treatment records and lay assertions (including the Veteran's contention that he was exposed to military noise exposure from guns, grenades, and trucks), should be considered in giving this opinion.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definitive opinion can be obtained.) 

4.  Afford the Veteran a VA examination to ascertain the nature and etiology of the Veteran's claimed toenail disability and hypertension secondary to depression.  The examiner should be provided access to the Veteran's ECF, to include Virtual VA and VBMS records and should indicate review of such records in his or her report.

Following all indicated studies and tests, the examiner must opine as to the following:

(a)  Is it at least as likely as not that the Veteran has a disorder of the toenails that was incurred in or is causally related to his service?

(b)  Is it at least as likely as not that the Veteran has hypertension that is (i) caused by or (ii) aggravated (permanently worsened) by the Veteran's service-connected depression.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Schedule the Veteran for a VA psychiatric examination to ascertain the current nature and severity of his service-connected major depressive disorder.  The examiner should review the ECF.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's major depressive disorder with psychotic features in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including the issue of the Veteran's entitlement to TDIU.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


